Citation Nr: 9931898	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-40 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a dental condition.  

2.  Entitlement to an increased rating for service-connected 
residuals of a shrapnel injury of the right arm, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1995 RO 
decision which denied service connection for a dental 
condition (the veteran claims such is due to traumatic 
service injury), and from a November 1995 RO decision which 
denied an increase in a 60 percent rating for service-
connected residuals of a shrapnel injury of the right arm.  
The veteran was scheduled for a personal hearing at the RO in 
March 1996; however, it was canceled at his request.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a dental 
condition.  

2.  The veteran's residuals of a shrapnel injury to the right 
arm (major upper extremity) produce impairment which does not 
exceed severe disability of Muscle Group VI and mild 
incomplete paralysis of the ulnar, median, and radial nerves.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a dental 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for a rating in excess of 60 percent for 
residuals of a shrapnel injury to the right arm have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, Code 
5306, § 4.124a, Codes 8514, 8515, 8516 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from November 
1952 to November 1954.  His service records reveal that he 
engaged in combat during the Korean Conflict.

The veteran's service medical records include an April 1952 
preinduction examination which notes his four wisdom teeth 
(teeth numbers 1, 16, 17, and 32) were missing, and he had 
fillings in numerous other teeth.  At his initial dental 
examination during active duty in December 1952, three of the 
wisdom teeth (numbers 1, 16, and 17) were noted to be 
missing, and tooth 29 was defective.  Subsequent service 
dental records, including a dental survey in March 1953, show 
routine dental treatment for dental disease and make no 
mention of dental trauma.

Service medical records show that in late July 1953 the 
veteran was wounded in action, sustaining penetrating wounds 
of the right upper arm, right hand, and nose.  He was 
hospitalized for several days, into August 1953, and 
underwent debridement and closure of the right hand and arm 
wounds.  He was subsequently returned to duty.  In June 1954, 
the veteran underwent a minor surgical procedure to remove 
two shrapnel fragments from his right forearm and from his 
right elbow. 

At the November 1954 service separation examination, the 
veteran's mouth was clinically normal and his dental 
classification was listed as "Class III".  Tooth number17 (a 
wisdom tooth) was listed as missing, and teeth numbers 5, 6, 
7, 8, 9, 18, 20, and 29 were listed as diseased but 
restorable.  The face, nose, and upper extremities (with the 
exception of a right elbow scar) were found to be normal.

In December 1954, the veteran filed a claim for service 
connection for residuals of a right arm shrapnel injury.

At a VA examination in February 1955, the veteran reported 
that during service he was hospitalized for about a month in 
1953 for the right arm shrapnel wound, and in 1954 he was 
hospitalized for a day for removal of three pieces of 
shrapnel.  He complained that he had aching in his right 
elbow on lifting and in cold weather, and he said at times he 
also had numbness from his hand to his elbow.  X-rays showed 
a normal right elbow joint, with several small metallic 
fragments in the soft tissue of the elbow area.  Physical 
examination of the right upper extremity showed well-healed 
scars, normal motion, no loss of strength, no atrophy, and 
normal neurological findings.  The diagnosis was residuals of 
a shell fragment wound of the right arm with scars and 
retained metallic foreign bodies.

In a March 1955 decision, the RO granted service connection 
for residuals of a shrapnel injury of the right arm, muscle 
group VI, and a 30 percent rating was assigned.  

VA medical records dated from 1977 to 1978 reflect treatment 
for complaints of pain, stiffness, and weakness of the right 
arm.  

On VA examination in May 1978, the veteran complained of 
weakness in his right hand and forearm.  He reported that the 
pain in his elbow joint and surrounding muscles was 
aggravated by exercise, cold, and normal daily use of the 
arm.  The diagnosis was residuals of shell fragment wound, 
right arm with decreased strength, pain and some loss of 
function.  

The RO increased the evaluation for the veteran's service-
connected residuals of shrapnel wounds of the right arm to 40 
percent in July 1978.  

On VA examination in September 1983, the veteran reported 
severe pain, numbness and decreased strength in his right 
arm.  Neurological examination revealed hypalgesia over the 
dorsum of the right and on the radial side of the forearm up 
to the elbow.  Generalized weakness of the right brachial 
radialis and wrist extensors was also noted, but all muscle 
groups had good bulk and function.  The diagnosis was 
shrapnel wound of the right arm with weakness of muscle group 
VI.  

On VA neurological examination in July 1984, the diagnosis 
was status post gunshot wound to the right arm and forearm 
with residual muscle and nerve damage in all three peripheral 
nerve distributions of the right hand.  Weakness in the 
median, ulnar, and radial distributions of the right hand was 
noted.  

August 1984 electromyogram and nerve conduction studies 
revealed a diagnostic impression of mild right carpal tunnel 
entrapment with mild right ulnar neuropathy.  

In a June 1985 Board decision, the evaluation for the 
veteran's service-connected residuals of shrapnel wounds of 
the right arm with muscle and nerve damage was increased to 
60 percent.  

In March 1995, the veteran filed a claim for service 
connection for a dental condition and for an increased rating 
for residuals of a right arm shrapnel injury.  He stated that 
he also received shrapnel below his nose during service and 
now had trouble with his front teeth.  

In an April 1995 statement, the veteran indicated that he had 
three of his upper, front teeth removed after his discharge 
from active duty.  He related that the dentist who performed 
the extractions was no longer available.  

In his May 1995 notice of disagreement, the veteran indicated 
that he had shrapnel removed from his upper lip and nose 
during his service in Korea.  He said that his teeth became 
loose and were bleeding due to the injury.  

On VA neurological examination in May 1995, the veteran 
indicated that he suffered a shrapnel injury to the right arm 
in 1953.  He reported that he had weakness and numbness in 
the right arm.  He complained of diffuse pain in the entire 
right arm.  It was noted that the veteran was right handed.  
He said he used his left hand for chores due to the right arm 
problems.  Motor examination revealed some weakness (strength 
of 4/5) of the right triceps, but motor examination was 
otherwise unremarkable.  The veteran had diminished sensation 
over the extensor surface of the right hand.  Reflexes were 
positive throughout.  Multiple traumatic scars were noted on 
the right arm.  The remainder of the neurological examination 
was essentially unremarkable.  The diagnostic impression was 
right radial nerve injury, post-traumatic.  

On VA muscles examination in June 1995, the veteran stated 
that multiple shrapnel fragments were removed from his right 
arm during service; however, there was no apparent repair of 
any nerve damage.  The examiner noted that the veteran was 
right-handed and had no apparent neurological damage.  The 
veteran had multiple scars on the right elbow and arm.  It 
was noted that the scars were well healed with no signs of 
contracture or deformity.  The examiner indicated that he had 
excellent function of the radial, median, and ulnar nerves.  
X-rays showed tiny metallic fragments in the soft tissues of 
the veteran's right elbow; the bony structures appeared 
normal.  The diagnoses were mortar wound of the right elbow 
and right upper arm requiring operative repair; no evidence 
of any neurological deficit; residual shrapnel fragments in 
the arm without apparent effect of systems.  

On VA examination in December 1998, it was noted that an 
electromyogram study revealed some nerve damage in the 
veteran's right forearm.  The veteran related that he had a 
constant ache in his right forearm, extending up to the 
elbow.  He complained of numbness on the dorsum of this right 
hand and stiffness of the elbow.  He said that it took him 
approximately one hour to straighten his elbow in the 
morning.  He said that, although right-handed, he used his 
left hand for any type of strenuous activity.  The veteran 
denied any recent treatment for the right arm condition.  
Examination of the right upper extremity showed residual 
surgical scars.  Range of motion of the right elbow was from 
0 to 100 degrees; any additional motion was painful.  It was 
also reported that right elbow flexion was only to 90 
degrees, instead of the normal range of 125 to 130 degrees.  
Restriction of pronation and supination was noted, with each 
being only 60 degrees instead of a normal of 90 degrees.  The 
veteran experienced pain at the extremes of all motions.  The 
examiner noted that there was some atrophy of the muscles of 
the dorsum of his right forearm and hypesthesia over the 
dorsum of the right, particularly over the ulnar side of the 
hand.  Abduction and adduction appeared normal; however, he 
was somewhat slow in carrying out such motions.  Right hand 
grasps were moderately weak.  The diagnoses were shrapnel 
wounds to the right elbow and forearm with residual muscle 
loss and nerve damage.  

II.  Analysis

A.  Service Connection for a Dental Condition

Periodontal disease, treatable carious teeth, and replaceable 
missing teeth, among other dental conditions, are not 
disabling, and may be considered service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment.  38 C.F.R. 
§ 4.149 (1998).  Service connection may be granted for a 
dental disease or injury of individual teeth and the 
investing tissue, shown by the evidence to have been incurred 
in or aggravated by service.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it is due to a combat wound or other 
service trauma.  38 C.F.R. § 3.381 (1998).  [The foregoing 
dental regulations were recently revised, but the same 
provisions are now found in 38 C.F.R. § 3.381 (1999).]  The 
significance of finding that a dental condition is due to 
service trauma is that a veteran is entitled to VA outpatient 
dental treatment (for the specific dental condition due to 
trauma) as often as may be found necessary, regardless of 
when an application for such treatment is filed.  38 U.S.C.A. 
§ 1712(a)(1)(C); 38 C.F.R. § 17.161(c).

It appears that the veteran is claiming service connection 
for residuals of dental trauma for the purpose of obtaining 
VA outpatient dental treatment, since service connection for 
compensation purposes is prohibited for replaceable missing 
teeth.  

The veteran's claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible; 
if he has not done so, there is no VA duty to assist him in 
developing the claim, and the claim must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet.App. 136 (1994).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  For a claim for service 
connection to be plausible or well grounded, it must be 
supported by competent evidence, not just allegations. Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).

The veteran alleges that three of his front teeth were 
loosened by a shrapnel injury in service.  Although service 
records note a shrapnel wound to the nose, the service 
medical and dental records are entirely negative for evidence 
of trauma to the teeth or mouth.  No residuals of dental 
trauma were noted on the 1954 separation medical examination.  
The separation examination revealed a clinically normal mouth 
with several carious but restorable teeth.  No medical 
evidence has been submitted which attributes any currently 
missing teeth or another dental condition to service trauma.  

The veteran's claim is only supported by his own general 
assertions; however, a claim must be supported by evidence, 
not just allegations, to be well grounded.  Tirpak, supra.  
Although the veteran suffered a shrapnel injury to the nose 
under combat circumstances, for the service connection claim 
to be well grounded he would still have to submit competent 
medical evidence linking the claimed current dental condition 
to service trauma.  38 U.S.C.A. § 1154(b); Caluza, supra.  No 
such medical evidence has been submitted.  The veteran has 
stated that his post-service dental problems were caused by 
in-service dental trauma; however, the claims file contains 
no evidence of a current dental condition.  Even if there 
were evidence of a current dental condition, as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In the absence of competent medical evidence to link the 
veteran's claimed current dental condition to alleged service 
trauma, the claim for service connection is implausible and 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 
(1996).

B.  Increased Rating for Residuals of Shrapnel Wound of the 
Right Arm

The veteran's claim for an increase in a 60 percent rating 
for residuals of a shrapnel injury of the right arm is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Pursuant to a prior Board decision, the RO has assigned a 60 
percent evaluation for the veteran's right arm disability.  
This is based on a combination of 40 percent for a severe 
injury to muscle group VI, 10 percent for mild incomplete 
paralysis of the ulnar nerve, 10 percent for mild incomplete 
paralysis of the median nerve, and 20 percent for mild 
incomplete paralysis of the radial nerve.  These percentages 
combine to 60 percent under the combined ratings table of 
38 C.F.R. § 4.25.  This rating method raises questions of 
pyramiding of ratings (see 38 C.F.R. §§ 4.14, 4.55(a)), but 
the Board will not disturb such method in the present 
decision.

The factors to be considered in the evaluation of 
disabilities residual to healed wounds involving muscle 
groups due to gunshot or other trauma are found in 38 C.F.R. 
§ 4.56.  Such muscle injuries classified into four general 
categories; slight, moderate, moderately severe, and severe.  
The factors considered in evaluating the severity of a muscle 
injury are the velocity, trajectory and size of the missile 
which inflicted the wounds; the extent of the initial injury 
and duration of the hospitalization; the therapeutic measures 
required to treat the disability; and the current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which results in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring or loss of 
sensation.

The veteran's right arm disability involves his major upper 
extremity.  Under 38 C.F.R. § 4.73, Code 5306 (which pertains 
to muscle injuries to certain muscles of the elbow), a 40 
percent evaluation is assigned for severe impairment of the 
extensor muscles of the major elbow (Muscle Group VI).  This 
muscle group is responsible for elbow supination and flexion 
of the elbow.  This is the maximum evaluation provided under 
the rating schedule for injury to this muscle group.  
Amendments to the criteria for rating muscle injuries became 
effective in 1997, during the pendency of the veteran's 
appeal.  See 62 Fed. Reg. 30235-30240 (1997).  However, the 
amendments are minor and consist primarily of reorganization, 
and do not affect the outcome of the claim on appeal.

Service medical records show that the veteran sustained a 
shrapnel injury to the right arm and hand during service in 
Korea.  During the 1998 VA examination, the veteran 
complained of right forearm pain, numbness in the right hand, 
and difficulty straightening out his right elbow.  Some 
limitation of elbow motion was noted.  The diagnosis was 
shrapnel wounds to the right elbow and forearm with residual 
muscle loss and nerve damage.  

As noted, the current 40 percent evaluation for injury to 
muscle group VI represents the maximum evaluation allowable 
under Code 5306.  If the veteran's orthopedic impairment were 
rated based on limitation of motion of the right 
elbow/forearm, as described on the recent examination, it 
would be rated less than 40 percent.  See 38 C.F.R. § 4.71a, 
Codes, 5206, 5207, 5208, 5213.  A rating higher than 40 
percent is permitted for certain degrees of ankylosis of the 
elbow, under 38 C.F.R. § 4.71a, Code 5205, but such does not 
apply to the veteran's case since his elbow is not ankylosed.  

The veteran's service-connected residuals of a shrapnel 
injury of the right arm also includes nerve damage and the RO 
has evaluated such under 38 C.F.R. § 4.124a, Codes 8514, 
8515, and 8516.  

Under Diagnostic Code 8514, a 20 percent evaluation is 
assigned for mild incomplete paralysis of the radial nerve of 
the major upper extremity.  A 30 percent evaluation is 
warranted for moderate incomplete paralysis.  

Under Diagnostic Code 8515, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the median nerve of 
the major upper extremity.  A 30 percent evaluation is 
warranted for moderate incomplete paralysis.  

Under Diagnostic Code 8516, a 10 percent rating is assigned 
for mild incomplete paralysis of the ulnar nerve of the major 
upper extremity.  A 20 percent rating is warranted for 
moderate incomplete paralysis.  

The Board notes that the 1995 VA muscles examination showed 
excellent function of the ulnar, radial, and median nerves.  
However, some other recent VA records suggest at most mild 
nerve damage.  The most recent electromyogram study in 1998 
reveals that the veteran has some nerve damage.

The evidence as a whole shows no more than mild incomplete 
paralysis of the right arm median, ulnar, and radial nerves.  
Such is no more than 10 percent disabling for the median and 
ulnar nerves under Codes 8515 and 8516, and 20 percent 
disabling for the radial nerve under Code 8514.  Moderate 
incomplete paralysis of these nerves, as required for higher 
ratings under Codes 8514, 8515, and 8516, has not been shown.  

The preponderance of the evidence is against the veteran's 
claim for an increase in the current 60 percent rating for 
his service-connected right arm disability.  Thus the 
reasonable doubt doctrine does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased rating for residuals of a shrapnel injury of the 
right arm is denied.  

Service connection for a dental condition is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

